Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The 35 U.S.C. §112 rejection is withdrawn based on the amendment filed on 7/23/2021.
Applicant’s arguments in light of the amendment filed on 7/23/2021, with respect to the prior art rejection have been fully considered and are persuasive.  The 35 U.S.C. §102 rejection of claims 1-9, 11 and 12 as well as the 35 U.S.C. §103 rejection of claims 13-20 are withdrawn. 
Allowable Subject Matter
Claims 7-12 are allowed based on reasons stated in the previous Office Action through the incorporation of original claim 10.
Claims 1-6 and 13-27 are allowed.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims 1, 13 and 21, including the particular notable limitations involving generating synthetic streamflow data by a predictive model that applies clustering and correlation of data from a plurality of streamgages or streamflow sources in order to mitigate missing data due to an interruption.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN CHEN/Primary Examiner, Art Unit 2125